Citation Nr: 9913310	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-20 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia

THE ISSUE

Entitlement to restoration of a 10 percent rating for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel 





INTRODUCTION

The veteran served on active duty from August 1964 to 
December 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an RO decision which 
reduced the rating for the veteran's bilateral hearing loss 
from 10 percent to 0 percent.  An RO decision in April 1998 
proposed the reduction, and an RO decision in July 1998 
carried out the reduction.  The veteran appeals for 
restoration of a 10 percent rating for bilateral hearing 
loss.  


REMAND

Following a July 1997 Board decision which granted service 
connection for bilateral hearing loss, a July 1997 RO 
decision assigned a 10 percent rating for the disability 
effective in June 1993.  A July 1998 RO decision reduced the 
rating to 0 percent effective in October 1998.  A 10 percent 
rating for the disability was in effect for over 5 years, and 
provisions of 38 C.F.R. § 3.344 concerning rating reductions 
apply to this case.  Brown v. Brown, 5 Vet.App. 413 (1993).  
Accordingly, the Board has framed the issue as entitlement to 
restoration of a 10 percent rating for bilateral hearing 
loss.

In reducing the hearing loss rating, the RO partly relied on 
audiology examinations in December 1997 and August 1998, 
performed at the Salem VA Medical Center (VAMC) by Michelle 
A. Ickes, Ph.D., a VA audiologist.  Dr. Ickes reported pure 
tone decibel thresholds.  She also noted that speech 
recognition ability could not be reliably assessed, and 
therefore she recommended rating on pure tone results only 
(i.e., the rating method set forth in 38 C.F.R. § 4.85(c) and 
Table VIa).  According to 38 C.F.R. § 4.85(c) (1998), a 
rating based solely on pure tone averages may be done only 
when the Chief of the Audiology Clinic certifies that 
language difficulties or inconsistent speech audiometry 
scores make the use of both puretone average and speech 
discrimination inappropriate, and a recent court decision 
(Acevedo-Escobar v. West, 12 Vet.App. 9 (1998)) emphasized 
that only the Chief of the Audiology Clinic may make the 
certification.  [The Board notes that new regulations 
concerning hearing loss ratings, which will become effective 
on June 10, 1999, will permit the certification to be made by 
the examiner, but such regulations are not yet applicable.]  
From the current record, it is unknown whether Dr. Ickes is 
the Chief of the Audiology Clinic at the VAMC, and further 
development on this matter is warranted.  

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should ascertain whether Dr. 
Ickes was the Chief of the Audiology 
Clinic at the Salem VAMC at the time of 
the 1997 and 1998 VA audiology 
examinations.  If she was not, the 
veteran's claims folder should be 
referred to the Chief of the Audiology 
Clinic who should review the file and 
certify whether or not language 
difficulties or inconsistent speech 
audiometry scores make the use of both 
puretone averages and speech 
discrimination inappropriate (and require 
rating based solely on puretone 
averages).  If it is found that a further 
VA audiology examination is necessary to 
answer this question, such an examination 
should be provided.

2.  Thereafter, the RO should review the 
claim for restoration of a 10 percent 
rating for bilateral hearing loss, taking 
into account the provisions of 38 C.F.R. 
§ 3.344.  If the claim is denied, the 
veteran and his 






representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, and then 
the case should be returned to the Board.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




